Exhibit 10.116

 
Second Amendment to Employment Agreement
 
    This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment”), is
being entered into effective June 22, 2016 by and between VistaGen Therapeutics,
Inc., a Nevada corporation (the “Company”) and Mr. Shawn K. Singh (the
“Executive”).
                    
    WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of April 28, 2010 and subsequently amended on May 9, 2011 (as amended,
the “Employment Agreement”);


    WHEREAS, the Executive continues to perform valuable services for the
Company and the Company desires to assure itself of the continuing services of
the Executive; and


    WHEREAS, in consideration of the foregoing and in order to amend the terms
of the Employment Agreement, the Company and the Executive desire to enter into
this Second Amendment to increase the Executive’s Base Salary, as such term is
defined in the Employment Agreement, in accordance with the present intent of
the Company and the Executive.


    NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Employment Agreement, the
parties do hereby agree that the Employment Agreement is hereby amended as
follows:
 
 
1.
Base Salary. Section II.A of the Employment Agreement is hereby deleted and
replaced in its entirety with the following (with all capitalized terms having
the meaning originally ascribed thereto in the Agreement):

 
“Base Salary.  In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of Three Hundred
Ninety-Five Thousand Five Hundred Dollars ($395,000) per year (“Base Salary”).
The Base Salary shall be paid in accordance with the Company’s regularly
established payroll practice. Executive’s Base Salary will be reviewed from time
to time in accordance with the established procedures of the Company for
adjusting salaries for similarly situated employees and may be adjusted in the
sole discretion of the Company.”


 
2.
Counterparts. This Second Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.



 
3.
 Ratification. All terms and provisions of the Employment Agreement not amended
hereby, either expressly or by necessary implication, shall remain in full force
and effect. From and after the date of this Second Amendment, all references to
the term “Agreement” in this Second Amendment or the original Employment
Agreement shall include the terms contained in this Amendment.



 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Employment Agreement, as of the date first set forth above.
 

     
VISTAGEN THERAPEUTICS, INC.
   
 
By: 
/s/ B. J. Underdown
Name: Brian Underdown
Title: Director, Chair Compensation Committee
   
 
/s/ Shawn K. Singh
Shawn K. Singh


